Order issued Septemberds--, 2012




                                             In The
                                   Q!nurt nf Appeals
                        111'ift4 llistritt nf W.exas at llallas
                                      No. 05-12-00480-CR


                                  KELVIN JONES, Appellant
                                                v.
                             THE STATE OF TEXAS, Appellee


                                           ORDER


       The Court REINSTATES this appeal.

       On August 23, 2012, we ordered the trial court to make findings regarding why the reporter's

record had not been filed. On September 21, 2012, we received the reporter's record. Therefore,

we VACATE the August 23, 2012 order requiring findings.

       Appellant's brief is due within thirty days ofthe date ofthis order.